DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 06/30/2022. The response presented amendment to claims 1 and 15. No new matter is introduced. Claim 6 is cancelled. Claims 1-5 and 7-15 are pending.  
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
EP 1795881 B1
ARNDT et al. hereinafter ARNDT
US 8844346 B1
Singh et al. hereinafter Singh
US 20190118592 A1
Kollmitzer et al. hereinafter Kollmitzer


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over ARNDT in view of Singh and Kollmitzer.
With respect to claims 1 and 15, ARNDT discloses a detection system and method for extracting information from a sensor module in a rolling wheel (Title: A method and a device for estimating the operating state of a vehicle tire), the detection system comprising: 
a sensor module which comprises a sensor (20) adapted for sensing a physical property of the tire when mounted in a tire of the wheel or on an inner surface of a tire of the wheel (as illustrated in Fig. 1, a strain gauge is used as a sensor mounted in a section of the vehicle tire to detect deformation of the vehicle tire); 
an acquisition module (an evaluation device) adapted for sampling a signal from the sensor module (the at least one sensor transmits a deformation signal (S_D) to an evaluation device), thus obtaining a sequence of data samples (S_D and S_Ref, see Fig. 3); 
a correlation module adapted for correlating a signed reference sequence (Fig. 3 illustrates amplitude associated with the signal pulses in a sequence of signal pulses and outputs it as the output signal S_Out) with the sequence of data samples thus obtaining a correlation sequence (the evaluation device has a filter (110) which is matched to the signals and which is configured to generate a correlation signal (S_COR) by folding the deformation signal (S_D) with a reference signal (S_Ref) of the sensor): and 
an extraction module (120) adapted for identifying at least one perturbation in the correlation sequence (Figs. 4a-4b illustrates identified perturbation correlation sequence), wherein the perturbation is induced when a part of the tire where the sensor is mounted hits the ground thereby forming the tire patch (Figs. 2b-d illustrate induced perturbation when part of the tire where the sensor is mounted hits the ground forming a tire patch).
ARNDT discloses the evaluation device determine a correlation signal from the deformation signal and the reference signal. However, the ARNDT does not explicitly disclose the correlation signals are a signed reference sequence, which comprises a first sequence of data with a first sign and a second sequence of data with a second sign opposite the first sign.
Singh invention related to estimating tire loading based upon the measured tire parameter data discloses the correlation signals are a signed reference sequence, which comprises a first sequence of data with a first sign and a second sequence of data with a second sign opposite the first sign (col. 7 lines 4-11 discloses a signal comparison algorithm may be constructed, as seen from FIG. 5, using three distinct methods of signal comparison: a maximum circular cross-correlation coefficient (See FIG. 6); a wavelet based feature extraction (See FIG. 16); and an autocorrelation coefficient distribution (See FIGS. 17 and 18). The three methodologies extract different features from the signal comparison based upon the methodology employed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARNDT with the teachings of Singh so that ARNDT’s invention will have the capability of cross-correlating as disclosed in Singh’s invention for the predicable benefit of estimating the operating state of a vehicle tire in order to improve determination and control of the dynamic vehicle behavior.     
   ARNDT and Singh does not explicitly disclose the signals having different sign. However, as disclosed in Kollmitzer invention such signals slope having different sign (see Fig. 4 and ¶[0066]). Accordingly, it would have been obvious matter of design choice to analyze ARNDT and Singh signals using a known filter function in order for the signals sequences to have opposite sign as disclosed in Kollmitzer’s invention for the predictable benefit of efficiently analyzing contact patch length of interest.
With respect to claim 2, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the extraction module is moreover adapted for obtaining at least one property of the rolling wheel from the at least one perturbation (Fig. 1 illustrates estimating the operating condition of a vehicle tyre on a vehicle).
With respect to claim 3, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the signed reference sequence is a finite reference sequence of length 2N, wherein N is a natural number greater than 0 (Fig. 3 illustrates plurality pulses displayed as S_out vs  NΩ).
With respect to claim 4, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 3 above. ARNDT further discloses the correlation module is adapted for dynamically adjusting the length of the signed reference sequence (Figs. 4a-b illustrate adjusted time dependent output sequence of signal pulses).
With respect to claim 5, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 3 above. ARNDT further discloses the correlation module is adapted for normalizing the correlation sequence. ARNDT is silent about normalizing correlation sequence by dividing the elements thereof with an integer multiple of N. However, it would have been an obvious matter of design choice to normalize correlation sequence by dividing the elements thereof with an integer multiple of N, since Applicant has not disclosed that dividing as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the correlation function disclosed in ARNDT’s invention.
With respect to claim 7, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the one or more perturbations in the correlation sequence are identified by comparing the correlation sequence with a characterizing feature of the perturbation (as illustrated in Fig. 4a from the comparison of the actual values obtained for the output signal S_Out with the values of the output signal which would result if the deformation signal S_D coincided with the reference signal S_Ref and are represented by closed circles).
With respect to claim 8, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 7 above. ARNDT further discloses the at least one predefined threshold is used as characterizing feature (Fig. 3 illustrate limit for the falling edge and a limit for the rising edge).
With respect to claim 9, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the at least one property of the rolling wheel is the number of samples in the one or more perturbations (Figs. 1a-c and 2b-d illustrate a rolling wheel deformation as one of the perturbations).
With respect to claim 10, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the at least one property of the rolling wheel is the amplitude of the one or more perturbations (Fig. 3 illustrates correlation signal S_COR is fed to a further signal processing unit, which in each case determines the amplitude associated with the signal pulses in a sequence of signal pulses and outputs it as the output signal S_Out).
With respect to claim 11, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses at least one property of the rolling wheel is the duration of the one or more perturbations (Fig. 2b-d illustrates the deformation of tire 10 is the duration of the one or more perturbations).
With respect to claim 12, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses a communication module adapted for transmitting the one or more perturbations or a processed version thereof (Fig. 3 illustrates evaluation device transmitting S_COR).
With respect to claim 13, ARNDT, Singh and Kollmitzer the detection system according to claim 1 above. ARNDT is silent about the sensor being an accelerometer.
Kollmitzer discloses obtaining 310 a sequence of acceleration measurement samples of the rolling tire from a tire-mounted acceleration sensor (¶0055).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ARNDT with the teaching of Kollmitzer so that the tire of ARNDT will have an accelerometer imbedded within the tire as disclosed in Kollmitzer’s invention for the predicable benefit of detecting an angular position of the tire when the tire is rotating.   
With respect to claim 14, ARNDT, Singh and Kollmitzer disclose the detection system according to claim 1 above. ARNDT further discloses the extraction module is adapted for obtaining a measure for a load on the rolling wheel (Fig. 2b-d discloses quantitative evaluation of the time profile of the deformation signal transmitted by the strain gauge 20).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                 

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861